Order entered June 9, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00989-CR

                                   ROSICK HILL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F-1171579-K

                                             ORDER
         The Court REINSTATES the appeal.

       On May 9, 2016, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel Nanette

Hendrickson; (3) counsel’s explanation for the delay in filing appellant’s brief is due to her

workload; and (4) counsel anticipates filing a brief within thirty days.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.



                                                       /s/    ADA BROWN
                                                              JUSTICE